  Case 1:20-cv-02214-NLH Document 2 Filed 04/30/20 Page 1 of 2 PageID: 48



                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
______________________________
                               :
JERMAINE AQUARIUS EDISON,      :
                               :
          Petitioner,          :    Civ. No. 20-2214 (NLH)
                               :
     v.                        :    OPINION
                               :
                               :
DAVID E. ORTIZ,                :
                               :
          Respondent.          :
______________________________:

APPEARANCE:

Jermaine Aquarius Edison
07820-032
FCI Fort Dix
Inmate Mail/Parcels
EAST: P.O. BOX 2000
Fort Dix, NJ 08640
     Petitioner Pro se

HILLMAN, District Judge

     Petitioner Jermaine Aquarius Edison seeks to bring a

petition for writ of habeas corpus pursuant to 28 U.S.C. § 2241.

See ECF No. 1 (petition).

     Under the local rules, “[u]nless prepared by counsel,

petitions to this Court for a writ of habeas corpus . . . shall

be in writing (legibly handwritten in ink or typewritten),

signed by the petitioner or movant, on forms supplied by the

Clerk.”   L. Civ. R. 81.2(a).     Petitioner did not submit his

habeas petition on the Clerk’s form.
    Case 1:20-cv-02214-NLH Document 2 Filed 04/30/20 Page 2 of 2 PageID: 49




      For the reason set forth above, the Clerk of Court will be

ordered to administratively terminate this Petition without

prejudice. 1    The Clerk will be instructed to reopen this matter

once Petitioner submits the appropriate Clerk’s form.             An

appropriate Order will be entered.



Dated: April 30, 2020                       s/ Noel L. Hillman
At Camden, New Jersey                     NOEL L. HILLMAN, U.S.D.J.




1 Such an administrative termination is not a “dismissal” for
purposes of the statute of limitations, and if the case is re-
opened pursuant to the terms of the accompanying Order, it is
not subject to the statute of limitations time bar if it was
originally submitted timely. See Houston v. Lack, 487 U.S. 266
(1988) (prisoner mailbox rule); Papotto v. Hartford Life & Acc.
Ins. Co., 731 F.3d 265, 275-76 (3d Cir. 2013) (collecting cases
and explaining that a District Court retains jurisdiction over,
and can re-open, administratively closed cases).

                                      2
